      Case 1:19-cv-01608-JMF Document 85 Filed 04/15/19 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK


 THE CITY OF PHILADELPHIA,                        Case No.: No. 19-cv-1608 (JMF)

                                Plaintiff,

        vs.

 BANK OF AMERICA CORPORATION, et
 al.,

                                Defendants.


   STIPULATION AND (PROPOSED) ORDER REGARDING SERVICE AND
         TIME TO ANSWER, MOVE, OR OTHERWISE RESPOND

       WHEREAS, on February 20, 2019, Plaintiff The City of Philadelphia filed a

complaint captioned The City of Philadelphia v. Bank of America Corporation, et al.,

Case No. 19-cv-1608 (S.D.N.Y.) (the “City of Philadelphia Action”), alleging a

conspiracy relating to anti-competitive activity in the market for variable rate demand

obligations (“VRDOs”).

       WHEREAS, on March 21, 2019, the Court “so ordered” a stipulation by the

parties in the City of Philadelphia Action, which: (i) provided that Defendants in that

action agreed to accept service of process; (ii) suspended the deadlines for Defendants in

that action to answer, move, or otherwise respond to the Complaint in that action until

May 1, 2019; (iii) set forth a schedule for the filing and briefing of any motion(s) to

dismiss; (iv) set a deadline by which City of Philadelphia must notify Defendants in that

action of its intent to amend the Complaint in that action in response to the filing of any

motion(s) to dismiss; (v) provided that “[in] the event that any other complaints asserting
      Case 1:19-cv-01608-JMF Document 85 Filed 04/15/19 Page 2 of 4




substantially similar allegations and claims as the one in this action are filed in this Court

or otherwise, the parties shall meet and confer in good faith with regard to a new

schedule in this action;” and (vi) stayed discovery pending resolution of any motion(s) to

dismiss while reserving Plaintiff’s right to seek leave to take jurisdictional discovery

from any Defendant that moved to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(2). Dkt. No. 57.

       WHEREAS, on March 26, 2019, Plaintiff Mayor and City Council of Baltimore

filed a complaint captioned Mayor and City Council of Baltimore v. Bank of America

Corporation, et al., Case No. 19-cv-2667 (S.D.N.Y.) (the “Mayor and City Council of

Baltimore Action”), also alleging a conspiracy relating to anti-competitive activity in the

market for VRDOs.

       WHEREAS, on March 28, 2019, the Court entered an Order in which the Court

stated that, if no party filed a letter opposing consolidation by April 4, 2019, the Court

would consolidate the City of Philadelphia Action and the Mayor and City Council of

Baltimore Action. Dkt. No. 58.

       WHEREAS, on April 8, 2019, having received no objections to the consolidation,

the Court entered an order consolidating the City of Philadelphia Action and the Mayor

and City Council of Baltimore Action for pre-trial purposes and closing the docket for the

Mayor and City Council of Baltimore Action. Dkt. No. 68.

       WHEREAS, some Defendants in the Mayor and City Council of Baltimore

Action, but not all, have already received service of process in that action.

       WHEREAS, the undersigned parties have conferred and reached agreement on a



                                              2
      Case 1:19-cv-01608-JMF Document 85 Filed 04/15/19 Page 3 of 4




schedule governing the briefing of any motions for appointment of interim lead counsel.

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED:

       1.      Any additional complaint filed in this district containing substantially

similar allegations as those in this consolidated action and that is marked as related to this

consolidated action and accepted by the Court as such (a “Subsequent Action”) shall also

be consolidated under Case No. 19-cv-1608 (JMF).

       2.      The undersigned counsel for Defendants agree to accept service of process

of the complaint filed in the Mayor and City Council of Baltimore Action on behalf of

their respective clients, expressly reserving the right to contest whether any party in that

complaint in that action is properly named, and without waiver of any defenses, including

those related to personal jurisdiction and venue.

       3.      The deadlines for all Defendants named in the complaints filed in the City

of Philadelphia Action and the Mayor and City Council of Baltimore Action to answer,

move, or otherwise respond to the complaints are suspended as provided in this

Stipulation.

       4.      The Court will consider motions seeking appointment for interim lead

counsel under Fed. R. Civ. P. 23(g)(3). Such motions shall be filed by April 16, 2019.

Any responses to such motions shall be filed by April 19, 2019.

       5.      Within 7 business days after entry of the Court’s Order appointing interim

lead counsel, interim lead counsel for plaintiffs and counsel for Defendants shall meet

and confer and submit a stipulation that (i) sets a proposed deadline for interim lead




                                              3
      Case 1:19-cv-01608-JMF Document 85 Filed 04/15/19 Page 4 of 4




counsel to file a consolidated complaint and (ii) establishes a briefing schedule for

Defendants’ motion(s) to dismiss.

       6.      Discovery is hereby stayed pending resolution of any motion(s) to dismiss.

Notwithstanding this paragraph or any other provision herein, the City of Philadelphia

and the Mayor and City Council of Baltimore reserve the right to seek the Court’s leave

to take jurisdictional discovery from any Defendant which moves to dismiss the

Complaint pursuant to Federal Rule of Civil Procedure 12(b)(2).

 DATED:         New York, New York
                April 12, 2019


 QUINN EMANUEL URQUHART &                          WOLLMUTH MAHER & DEUTSCH LLP
  SULLIVAN, LLP

 By: ______________________
 Daniel L. Brockett                                David H. Wollmuth
 Steig D. Olson                                    William A. Maher
 Sami H. Rashid                                    Brant Duncan Kuehn
 Thomas Lepri                                      500 Fifth Avenue
 51 Madison Avenue, 22nd Floor                     New York, New York 10100
 New York, New York 10010                          Telephone: (212) 382-3300
 Telephone: (212) 849-7000                         dwollmuth@wmd-law.com
 Fax: (212) 849-7100                               wmaher@wmd-law.com
 danbrockett@quinnemanuel.com                      bkuehn@wmd-law.com
 steigolson@quinnemanuel.com
 samirashid@quinnemanuel.com
 thomaslepri@quinnemanuel.com

 Jeremy D. Andersen (pro hac vice pending)
 865 South Figueroa Street, 10th Floor
 Los Angeles, California 90017                                          SO ORDERED.
 Telephone: (213) 443-3000
 Fax: (213) 443-3100
 jeremyandersen@quinnemanuel.com




                                             4                          April 15, 2019
